Citation Nr: 1723000	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1970 to January 1972 and with the United States Navy from April 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2017, the Veteran testified at a hearing conducted via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for diabetes as due to herbicide exposure has been raised by the Veteran during his April 2017 hearing before the Board.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer as due to herbicide exposure.  He contends that this disability is due to in-service herbicide exposure while in the Army serving in Thailand as a track vehicle mechanic with the 138th Transportation Detachment, working on vehicles that were used to haul herbicides from the port in Thailand to other locations and vehicles that were used to spray herbicides along the perimeter of U-Tapao Royal Thai Navy Airfield.  The Veteran also indicated that he was stationed at Camp Vayama, which was located right outside the perimeter wire of U-Tapao Airfield.  He lived in tents outside the wire and would remember the smell and remembered getting it on his clothes.   

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, Project CHECO Southeast Asia Report: Base Defense in Thailand.  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).

In August 2013, the RO filed a request through the Defense Personnel Records Information Retrieval System (DPRIS) to verify the Veteran's claimed exposure to herbicides in Thailand.  The DPRIS response indicated that 1970 unit records submitted by the 138th Transportation Detachment could not be located.  Research with the National Archives and Records Administration (NARA) along with the US Army Center for Military History (CMH) documented that the 138th Transportation Detachment was located in Sattahip, Thailand during 1970.  However, US Army historical information available did not document the spraying, testing, or storage of Agent Orange or other tactical herbicides in Sattahip during the reporting period.  Therefore, exposure to Agent Orange was unable to be verified.   

The Board notes that a May 2013 Memorandum for the Record by the VA Compensation and Pension Service, which was associated with the claims file, states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand.  However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.

As indicated above, the Veteran's contentions regarding exposure to herbicides also allege herbicide exposure due being stationed at Camp Vayama, which was located right outside the perimeter wire of U-Tapao Airfield.  There is no indication any attempts were made to verify his exposure to herbicides on the basis of perimeter proximity.  Therefore, another request should be made to the JSRRC, including an additional DPRIS review, to attempt to verify the Veteran's exposure to herbicides with specific regard to his assertions that he worked on vehicles used to haul and spray herbicides along the perimeter of U-Tapao Airfield, and was stationed at Camp Vayama, which was located right outside the perimeter of the airfield.  As such, a remand is necessary in this case to attempt to verify the Veteran's exposure to herbicides consistent with his service in Thailand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC or other appropriate entity and specifically request verification of the Veteran's claimed herbicide exposure in Thailand working as a track vehicle mechanic with the 138th Transportation Detachment from November 1970 through December 1970.  The JSRRC should be provided with any necessary documentation, including any relevant service records, a transcript of the April 2017 Board hearing, and the information provided by the Veteran, including working on vehicles that were used to haul herbicides and vehicles that were used to spray herbicides along the perimeter of U-Tapao Royal Thai Navy Airfield.  The Veteran also indicated that he was stationed and lived at Camp Vayama, which was located right outside the perimeter wire of U-Tapao Airfield.  

Ensure that documentation of this inquiry is associated with the claims file.  All responses must also be documented in the claims file.

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


